DETAILED ACTION

		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock (US 2004/0211553 – previously cited) in view of Akiyama (US 3,779,031).

Regarding claim 1, Hancock teaches an indoor unit for use with a heating, ventilation, and air conditioning system (28, Fig. 1, see paragraph [0023]), comprising: 
an enclosure (see the housing of 28 in Fig. 1); 
a first coil assembly (40, Fig. 1); and 
a second coil assembly (42, Fig. 1).
Hancock does not teach:
wherein in a cooling mode or a heating mode the first coil assembly and the second coil assembly are in parallel fluid communication with respect to a flow of a refrigerant, such that the refrigerant flows through the first coil assembly and the second coil assembly simultaneously, and 
in a dehumidifying mode the first coil assembly and second coil assembly are in serial fluid communication with respect to a flow of a refrigerant, such that the refrigerant flows through the first coil assembly and the second coil assembly simultaneously.
Akiyama teaches an air conditioning system which teaches two heat exchanger assemblies wherein during a cooling operation are connected in parallel (Akiyama, Fig. 3, col. 4, lines 3-30 at least), and in a dehumidifying operation are connected in series (Akiyama, Fig. 4, col. 1, lines 25-54, col. 4, lines 31-54 at least). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Hancock with the parallel flow in cooling operation and serial flow in dehumidifying operation, as taught by Akiyama, in order to assess how this flow of refrigerant will effect the desired operation of the indoor unit. 

Regarding claim 2, Hancock as modified teaches the indoor unit in accordance with claim 1, wherein the first and/or second coil assembly comprises: a heat exchanging coil having first and second ends (see Hancock, Fig. 1 which shows 40 and 42 having a first and second end respectfully); 
a thermal expansion valve coupled in series with a first end of the heat exchanging coil (Hancock, 36, Fig. 1, see paragraph [0024]); and; 
a reverse bypass valve coupled in parallel with the thermal expansion valve (Hancock, 38, Fig. 1, see paragraph [0025]).  

Regarding claim 3, Hancock as modified teaches the indoor unit in accordance with claim 1, further comprising: 
a first fluid circuit (Hancock, 30, Fig. 1) and a bypass fluid circuit (Hancock, defined as the circuit between 38 and 32 in Fig. 1); and 
a three-way valve which in the cooling mode or the heating mode directs refrigerant between the first fluid circuit and a first end of the first coil assembly and a first end of the second coil assembly (Hancock, 38, Fig. 1, see paragraph [0025), and 
which in the dehumidifying mode directs refrigerant between the first fluid circuit and a second end of the first coil assembly (see Hancock, paragraph [0028], Figs. 2-3).  

Regarding claim 8, Hancock as modified teaches the indoor unit in accordance with claim 1, wherein the first coil assembly and the second coil assembly comprise first and second portions, respectively, of a single coil assembly (see Hancock, 40, 42 Fig. 1 which shows both coils attached together thereby making them a single assembly).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Akiyama, as applied to claim 1, in view of Rayburn (US 2004/0089002 – previously cited).

Regarding claim 5, Hancock as modified teaches the indoor unit in accordance with claim 1, but does not specifically teach a controller adapted to receive a control signal indicating an indoor unit state selected from the group consisting of cooling mode, heating mode, and dehumidifying mode. 
Rayburn teaches an HVAC unit with two refrigerant circuits and a hot-gas bypass in order to provide dehumidification (Rayburn, Abstract), which features a controller which controls the HVAC unit (Rayburn, paragraph [0028]) which receives signals to switch between different operation modes such as cooling, heating and dehumidifying (Rayburn, Fig. 2, paragraphs [0028]-[0032]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Hancock with a controller which receives control signals to select between cooling, heating, and dehumidifying modes, as taught by Rayburn, in order to accurately assess which mode is needed thereby enhancing the reliability of the unit. 

Regarding claim 6, Hancock as modified teaches the indoor unit in accordance with claim 5, wherein when the controller receives a control signal indicating an indoor unit state of cooling mode or heating mode, the controller causes the first coil assembly and the second coil assembly to be configured in parallel fluid communication with respect to the flow of the refrigerant (met through the combination as Akiyama teaches the coil assemblies being configured in parallel during cooling). 

Regarding claim 7, Hancock as modified teaches the indoor unit in accordance with claim 5, wherein when the controller receives a control signal indicating an indoor unit state of dehumidifying mode, the controller causes the first coil assembly and the second coil assembly to be configured in a serial fluid communication with respect to the flow of the refrigerant (met through the combination as Akiyama teaches the coil assemblies being configured in series during dehumidifying).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Akiyama, as applied to claim 1, in view of Li (US 2007/0000274).

Regarding claim 9, Hancock as modified teaches the indoor unit in accordance with claim 1, but does not specifically teach that the refrigerant is selected from a group consisting of a non-halogenated hydrocarbon refrigerant fluid, a chlorofluorocarbon refrigerant fluid, and an R-410A refrigerant fluid. Li teaches an indoor unit which uses chlorofluorocarbon refrigerant (Li, paragraph [0049]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Hancock as modified with chlorofluorocarbon refrigerant, as taught by Li, in order to assess how the use of this specific refrigerant impacts the desired operation of the indoor unit. 


Allowable Subject Matter

Claims 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 11 incorporates the limitations of claim 4, which is objected with reasons below, in independent form.
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record is Hancock (US 2004/0211553) in view of FOR1 (KR20120121583A). 
The prior art of record when considered as a whole, either alone or in combination, does not teach or render obvious:
The indoor unit in accordance with claim 1, further comprising: a second fluid circuit; and a solenoid valve which in the cooling mode or the heating mode directs working medium between the second fluid circuit and a second end of the first coil assembly and a second end of the first coil assembly, and which in the dehumidifying mode directs working medium between the second fluid circuit and a second end of the second coil assembly and prevents working fluid from flowing between the second fluid circuit and the second end of the first coil assembly.
Hancock teaches an analogous indoor unit as claimed in claim 1, but lacks the specifics of:
a solenoid valve which in the cooling mode or the heating mode directs working medium between the second fluid circuit and a second end of the first coil assembly and a second end of the first coil assembly, and which in the dehumidifying mode directs working medium between the second fluid circuit and a second end of the second coil assembly and prevents working fluid from flowing between the second fluid circuit and the second end of the first coil assembly.
Hancock utilizes a multi-directional valve to change modes and direct fluid flow which firstly creates an element that the claim lacks. Further, Hancock also does not teach the way in which fluid flows through the specific coils during different modes, as directed by the solenoid valve. While FOR1 teaches a dehumidifier with a first and second coil and a solenoid valve which dictates flow in different modes, FOR1 lacks the teaching as claimed of:
in the cooling mode or the heating mode directs working medium between the second fluid circuit and a second end of the first coil assembly and a second end of the first coil assembly, and which in the dehumidifying mode directs working medium between the second fluid circuit and a second end of the second coil assembly and prevents working fluid from flowing between the second fluid circuit and the second end of the first coil assembly.
Further, the Examiner notes that even if FOR1 taught the directional requirements of fluid entering defined first or second ends of each coil during different modes, the combination with Hancock to teach the claim would involve impermissible hindsight as the combination would fundamentally alter how fluid flows in Hancock in a way that would not be obvious to one of ordinary skill in the art to achieve, absent simply attempting to teach the claimed invention. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAEL N BABAA/            Primary Examiner, Art Unit 3763